NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted April 19, 2022 *
                                 Decided May 6, 2022

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2368

GABRIEL RAMIREZ                                Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Western District of Wisconsin.

      v.                                       No. 15-cv-365-wmc

ZACHARY SWEEN, et al.,                         William M. Conley,
    Defendants-Appellees.                      Judge.

                                      ORDER

        Gabriel Ramirez, a Wisconsin inmate, contends that at his unsuccessful trial
under 42 U.S.C. § 1983 against prison guards for using undue force to subdue him, the
district court erred in its discretionary rulings and was biased. Ramirez does not



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2368                                                                           Page 2

contend that the verdict lacked sufficient evidence, and his contentions about the
discretionary rulings and bias are unpersuasive. Thus, we affirm.

       We recite the facts from the record in the light most favorable to the prevailing
party, leaving credibility determinations to the jury. Kapelanski v. Johnson, 390 F.3d 525,
530 (7th Cir. 2004). On Ramirez’s first morning at Dane County Jail, a guard saw that he
was not wearing his jail-issued shirt as required. Afterwards, guards assembled to
escort Ramirez to segregation. When Ramirez did not cooperate, the guards pinned him
to a wall, brought him to the floor, hit him, and restrained him in a chair in order to
move him to segregation. Ramirez sued, and after a two-day trial on liability, the jury
found for defendants on all claims. That ended the case; there was therefore no reason
for the jury to consider the issue of damages.

       On appeal, Ramirez raises four discretionary issues. We give great deference to
the district court’s management of discretionary pretrial and trial matters. United States
v. Causey, 748 F.3d 310, 316 (7th Cir. 2014). And even if the court made an error, that
error would be harmless and not grounds for reversal unless it affected Ramirez’s
substantial rights. See FED. R. CIV. P. 61.

       Ramirez’s first issue relates to discovery. Before trial, defendants sought updated
medical records from Ramirez. He, however, refused to authorize the release until
about a month before trial was set to begin. Once the guards received the medical
records, they added excerpts from the records to their proposed exhibit list about a
week before trial was to start. Ramirez objects to the district court’s acceptance of that
late submission. But the court’s decision to accept the submission was permissible for
two reasons. First, the tardiness was precipitated by Ramirez’s delayed authorization.
Second, defendants never used the excerpted medical records during trial because they
were relevant only to damages. Because the trial did not proceed to the damages phase,
the records had no substantial influence on the jury. See Est. of Escobedo v. Martin,
702 F.3d 388, 403 (7th Cir. 2012); FED. R. CIV. P. 61.

       Ramirez’s second issue concerns proposed questions for voir dire. Ramirez
objected to asking prospective jurors whether they thought “prisoners” had
constitutional rights and should be able to sue. The court responded that those
questions could help Ramirez by exposing any potential bias against prisoners;
nonetheless, it offered to edit the questions to refer only to “people in jail,” or to forgo
the questions altogether. Ramirez agreed to the edited version, which the court used.
Because Ramirez agreed to the revised question, he waived this issue. See United States
v. Brazelton, 557 F.3d 750, 755 (7th Cir. 2009).
No. 21-2368                                                                            Page 3

        Ramirez’s third issue involves the evidence at trial. On this issue, Ramirez raises
several arguments. During trial, the court allowed Ramirez to play a video recording of
the incident after his opening statement and again when, in the court’s view, it was
necessary to refresh a witness’s recollection, but not more often, as Ramirez wanted.
Ramirez does not explain why extra replays of the recording were necessary; thus, the
court’s limit on cumulative evidence was reasonable. See FED. R. EVID. 403. Ramirez next
complains that the court instructed defendants that they could refer to Ramirez’s
convictions for domestic violence only as convictions for “physical violence,” a change
Ramirez contends biased the jury against him. But the court acted within its discretion
by attempting to reduce the potentially prejudicial impact of the conviction. See Schmude
v. Tricam Indus., Inc., 556 F.3d 624, 626–27 (7th Cir. 2009). Finally, Ramirez protests that
Michael Haure, one of the guards involved in the incident, never testified. The
defendants listed Haure as a potential witness but never said that he would testify.
After the first day of the two-day trial, Ramirez wanted Haure to testify the next day.
But the defendants responded that he was not available, and the court told Ramirez that
it was too late to compel his attendance for the next day. Ramirez did not tell the district
court, as he needed to, why Haure’s testimony was necessary. See Mason v. S. Ill. Univ.
at Carbondale, 233 F.3d 1036, 1043 (7th Cir. 2000). The court acted within its discretion,
particularly without Ramirez’s perspective on the importance of Haure’s testimony, not
to allow the testimony, which the record suggests would be merely cumulative: four
other guards present during the incident testified. See id. at 1047–48.

       Ramirez’s fourth issue involves closing arguments. During closing argument, the
defense asked whether any jurors had belligerently refused to obey security procedures
upon entering the courthouse. The court interjected that counsel must not make
“golden rule” arguments (litigants should not ask jurors to imagine themselves in a
litigant’s position). The court gave Ramirez a similar warning during his closing
argument when Ramirez asked the jurors to imagine themselves “going through a
situation” like his. Ramirez protests these instructions, but these instructions were a
reasonable exercise of the court’s discretion. United States v. Roman, 492 F.3d 803, 805–06
(7th Cir. 2007).

       We end with a final matter. Ramirez argues that the district court’s adverse
rulings reflect bias. But adverse rulings are not themselves evidence of bias. Litkey v.
United States, 510 U.S. 540, 555–56 (1994). Ramirez insists that he has shown additional
evidence of bias: in instructing the jury after the close of evidence, the district court said
that Ramirez “is a prisoner” rather than “was a prisoner during the events,” which
Ramirez argues prejudiced the jury against him. While this statement was arguably
No. 21-2368                                                                            Page 4

irrelevant, it does not reflect bias. The court’s prudent management of voir dire to avoid
prejudice against prisoners, its careful restriction of the defendants’ questions about
domestic violence to avoid inflaming the jury, and its even-handed prohibition of
golden-rule arguments show its fairness and impartiality.

       We have considered Ramirez’s other arguments—about calling other witnesses,
his recruited counsel, the bifurcated trial, the trial court’s refusal to accept late filings
from him, and the order of witnesses—and none is adequately developed to merit
further discussion. Additionally, we grant Ramirez’s post-briefing motion to
supplement the record with newly discovered evidence. We have reviewed the
additional transcript he provides, but it does not change the outcome.

                                                                                  AFFIRMED